An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME Guam

IN THE SUPREME COURT OF THE STATE OF NEVADA

JASON ARTHURALTHEIDE, NO. 68126
Petitioner, r

"8- , F L E D
THE STATE OF NEVADA,

Respondent. JUL 2 1 205

TRACE K. UNDEMN‘J
GLER 0F SUF’REME CQURT

BY

ORDER DENYING PE? THEN

 

DEPUTY CLER "'

This is a pro ee petition for a writ of babe-as corpus. Petitioner
challenges his current conﬁnement in the Pahrump Detention Center.
We have reviewed the documents submitted in this matter, and without-
deciding upon the merits: of any claims raised therein, we decline to

NRAP 22. Petitioner is

represented by counsel in the proceedings in the district eeurt and eheuld

exercise original jurisdiction in this matter.

pmeeed by and through his counsel. Accordingly, we
ORDER the petition DENIED.

  

Gibbeee

cc; Jason Arthur Altheide
Jason Earnest, Esq.
Attorney Generah’ Carson City
Nye Ceunty District Attorney
Nye County Clerk

l5 1205‘]